                  UNITED STATES DISTRICT COURT
                   MIDDLE DISTRICT OF FLORIDA
                         TAMPA DIVISION


STEPHANIE S. SULLIVAN,

     Plaintiff,
v.                              Case No. 8:19-cv-1889-T-33CPT

PNC BANK, N.A.,
ABSOLUTE RECOVERY SERVICES, INC.,
JOHN DOE CORPORATION, and
JOHN DOE’s 1 and 2,

     Defendants.

______________________________/

                             ORDER

     This matter is before the Court on consideration of

Defendant PNC Bank’s Motion to Compel Arbitration and to Stay

Claims Pending Arbitration (Doc. # 19), filed on August 22,

2019. Plaintiff Stephanie S. Sullivan responded in opposition

on August 29, 2019. (Doc. # 20). PNC Bank replied on September

9, 2019. (Doc. # 25). For the reasons that follow, the Motion

is denied.

I.   Background

     On August 19, 2014, Sullivan entered into a finance

agreement to purchase a used 2012 Hyundai automobile from

Hyundai of Bradenton. (Doc. # 1-2 at 4). The finance agreement

was later assigned to PNC. (Id. at 2, 5; Doc. # 19 at 2).



                               1
Sullivan eventually fell behind on her payments to PNC and

the car was repossessed. (Doc. # 1-2 at 5).

        Sullivan then initiated this action in state court on

June     26,     2019,        bringing         claims     arising      from        that

repossession. (Id. at 1). Specifically, the Complaint asserts

claims for violations of the Uniform Commercial Code, the

Fair Debt Collection Practices Act, the Florida Consumer

Collection Practices Act, and 42 U.S.C. § 1983, as well as

for trespass to chattels, negligence, battery, and assault.

(Id. at 7-16). PNC removed the case to this Court on the basis

of federal question jurisdiction on August 1, 2019. (Doc. #

3).

        PNC    now    seeks    to       compel    arbitration       based     on    an

arbitration provision in the finance agreement and to stay

all    claims    pending       arbitration.        (Doc.    #   19).    Defendant

Absolute Recovery Services, Inc. adopted and joined in PNC’s

Motion on September 5, 2019. (Doc. # 22).                           Sullivan has

responded to the Motion (Doc. # 20), and PNC has replied.

(Doc. # 25). The Motion is ripe for review.

II.     Discussion

        In determining whether to refer a matter to arbitration,

a     court    must   conduct       a    two-step       inquiry.    Klay    v.     All

Defendants, 389 F.3d 1191, 1200 (11th Cir. 2004). First, the


                                           2
court must determine whether the parties agreed to arbitrate.

Id.   Second,    the   court    must    decide   whether    any   “legal

constraints external to the parties’ agreement foreclosed

arbitration.” Id. Only the first step is relevant here.

      PNC argues that the case must be arbitrated pursuant to

the terms of the finance agreement. (Doc. # 19). The finance

agreement,   a   two-page      document,    includes   an   arbitration

provision at the bottom of the second page.            The arbitration

provision provides in relevant part:

      Any claim or dispute, whether in contract, tort,
      statute or otherwise (including the Interpretation
      and scope of this Arbitration Provision, and the
      arbitrability of the claim or dispute), between you
      and us or our employees, agents, successors or
      assigns, which arises out of or relates to your
      credit application, purchase or condition of this
      vehicle, this contract or nay resulting transaction
      or relationship (including any such relationship
      with third parties who do not sign this contract)
      shall, at your or our election, be resolved by
      neutral, binding arbitration and not by court
      action.

(Doc. # 1-2 at 23). There is no signature line beneath the

arbitration provision. (Id.). But on the first page of the

finance   agreement,     there    is    a   separate   “agreement    to

arbitrate” provision with a signature line below it. (Id. at

21). This separate provision provides in pertinent part:

      Agreement to Arbitrate. By signing below, you agree
      that, pursuant to the Arbitration Provision on the
      reverse side of this contract, you or we may elect


                                    3
     to resolve any dispute by neutral, binding
     arbitration and not by a court action. See the
     Arbitration Provision for additional information
     concerning the agreement to arbitrate.

(Id.).

     Sullivan argues she did not agree to arbitrate her claims

because    she    never      signed     the     agreement     to    arbitrate

provision.    (Doc.     #   20   at    4).    This   Court    agrees.     PNC’s

arguments in favor of compelling arbitration are unavailing.

     First,      PNC    argues        that,     under   Eleventh         Circuit

precedent,    Sullivan       agreed     to     arbitrate     the    claims   in

dispute. (Doc. # 19 at 6). PNC stresses the Eleventh Circuit’s

holding that, under the Federal Arbitration Act (FAA), an

agreement to arbitrate is only required to be “written;” it

is not required to be signed by either party. Caley v.

Gulfstream Aerospace Corp., 428 F.3d 1359, 1369 (11th Cir.

2005). According to PNC, Caley means that, even though there

was no signature under the agreement to arbitrate provision

here, the arbitration provision is still binding. (Doc. # 19

at 6). PNC misinterprets Caley.

     The     Eleventh       Circuit’s        observation     that    a    valid

arbitration agreement can be created without either party

signing it does not compel the conclusion that the arbitration

provision here is binding. The facts of the Caley case bear



                                       4
this out. The arbitration provision drafted by the defendant

employer in Caley did not have a signature line for employees

to    sign.     Rather,      the     arbitration      provision        “expressly

provide[d] that continued employment [was] the proper means

of acceptance” of that provision. 428 F.3d at 1374. Thus, the

fact that the plaintiff employee did not sign the arbitration

provision was irrelevant — he had already agreed to the

arbitration provision by continuing his employment. Id. In

short, Caley stands for the proposition that an arbitration

provision can define a means of acceptance other than a

signature and still be valid.

       Unlike Caley, the contract here explicitly stated that

Sullivan would agree to arbitrate “[b]y signing” the provided

signature line in the agreement to arbitrate provision. (Doc.

#    1-2   at   21).   Thus,       the   contract     defined   the     means   of

acceptance of the arbitration provision: Sullivan’s signature

on the signature line in the agreement to arbitrate provision.

The fact that the finance agreement could have been drafted

differently       —    for   example,         there   could     have    been    an

arbitration provision that did not request a signature — does

not    mean     that   the   agreement        to   arbitrate    provision,      as

actually drafted, did not need to be signed by Sullivan to be




                                          5
binding. Therefore, Caley does not compel arbitration in this

case.

     Second,      PNC    argues   that    a   recent   unpublished,      non-

binding    decision      from   the   Eastern    District     of   New   York

supports its argument that the unsigned arbitration provision

is binding. Lovelace v. Showroom Auto, LLC, 16-CV-4978 (ERK)

(CLP), 2017 U.S. Dist. LEXIS 154595, *14-16 (E.D.N.Y. Sept.

18, 2017). In Lovelace, the court held that, even though the

signature line beneath the arbitration provision was not

signed, the arbitration provision was still binding because

the plaintiff had signed the bottom of the contract. Id.

Although the contract in Lovelace is similar to the one in

this case, the Court is unpersuaded by Lovelace’s reasoning.

Importantly, in Lovelace, the plaintiff failed to raise the

argument   that    the    arbitration     provision     was   not   binding

because it was unsigned. Id. at *14. Thus, the Lovelace

court’s discussion of the issue is pure dicta unaided by the

parties’ briefing. Here, unlike Lovelace, Sullivan actually

— and persuasively — argues that the arbitration provision is

not binding because she did not sign it. Therefore, Lovelace

does not convince the Court that the arbitration provision

here is binding.




                                      6
     Thus,   the   Court   is   unpersuaded    by   PNC’s   arguments.

Rather, the Court agrees with Sullivan that she never assented

to the agreement to arbitrate. “[S]tate law governs the

formation    and   interpretation     of   arbitration   agreements.”

Baptist Hosp. of Miami, Inc. v. Medica Healthcare Plans, Inc.,

376 F. Supp. 3d 1298, 1304 (S.D. Fla. 2019). The finance

agreement here is governed by Florida contract law. (Doc. #

1-2 at 20). Because arbitration is a matter of contract, “[a]

party cannot be required to arbitrate a dispute it did not

agree to submit to arbitration.” Wash. v. Mac Acquisition of

Del., LLC, No. 6:14-cv-1424-Orl-40TBS, 2014 WL 5173504, at *2

(M.D. Fla. Oct. 14, 2014).

     In deciding whether the parties agreed to arbitrate, the

Court applies state law governing the formation of contracts

but also takes into consideration the federal policy favoring

arbitration. Caley, 428 F.3d at 1368. Under Florida law, if

a contract is unambiguous, the actual language used in the

contract is the best evidence of the intent of the parties.

Rey v. Guy Gannett Publ’g Co., 766 F. Supp. 1142, 1146 (S.D.

Fla. 1991). And a contract requires mutual assent. Gibson v.

Courtois, 539 So. 2d 459, 460 (Fla. 1989).

     Here, the agreement to arbitrate provision is clear and

unambiguous. That provision, by its express terms, required


                                  7
a signature to constitute assent to arbitration. (Doc. # 1-2

at 21). And Sullivan never signed the provision. (Id.).

Therefore, there was no mutual assent to this provision.

     Additionally,      “when       interpreting        contractual

provisions, courts ‘will not interpret a contract in such a

way as to render provisions meaningless where there is a

reasonable interpretation that does not do so.’” Moore v.

State Farm Mut. Auto. Ins. Co., 916 So. 2d 871, 877 (Fla. 2d

DCA 2005)(finding that if the court accepted State Farm’s

argument about one provision, another provision would be made

completely meaningless). Instead, courts must interpret a

contract in a way that gives meaning to all of its provisions.

Fla. Polk Cty. v. Prison Health Servs., Inc., 170 F.3d 1081,

1084 (11th Cir. 1999); Publix Super Mkts., Inc. v. Wilder

Corp. of Del., 876 So. 3d 652, 654 (Fla. 2d DCA 2004).

     Thus,   the   statement   at   the   bottom   of   the   finance

agreement that “[y]ou agree to the terms of this contract”

and “acknowledge that you have read both sides of this

contract, including the arbitration provision” does not alter

the Court’s analysis. (Doc. # 1-2 at 21). If the Court

accepted PNC’s argument that Sullivan’s signature at the

bottom of the agreement qualified as assent to the arbitration

provision, then the agreement to arbitrate provision and its


                                8
additional signature line would be rendered meaningless. The

Court declines to read the contract this way.

     Because     Sullivan    never       agreed   to    the    arbitration

provision,     Sullivan     cannot   be     compelled     to   arbitrate.

Therefore, PNC’s Motion is denied.

     Accordingly, it is now

     ORDERED, ADJUDGED, and DECREED:

     Defendant PNC Banks’s Motion to Compel Arbitration and

Stay Claims Pending Arbitration (Doc. # 19) is DENIED. PNC’s

and Absolute Recovery’s Answers are due 14 days from the date

of this Order.

     DONE and ORDERED in Chambers in Tampa, Florida, this 3rd

day of October, 2019.




                                     9
